REDEFINED BUILDING VALUE IN UNCONVENTIONAL RESOURCES Exhibit 99.1 40th ANNUAL HOWARD WEIL CONFERENCE Randy L. Limbacher Chairman, CEO & President March 28, 2012 This presentation includes forward-looking statements, which give the Company's current expectations or forecasts of future events based on currently available information. Forward-looking statements are statements that are not historical facts, such as expectations regarding drilling plans, including the acceleration thereof, production rates and guidance, resource potential, incremental transportation capacity, exit rate guidance, net present value, development plans, progress on infrastructure projects, exposures to weak natural gas prices, changes in the Company's liquidity, changes in acreage positions, expected expenses, expected capital expenditures, and projected debt balances. The assumptions of management and the future performance of the Company are subject to a wide range of business risks and uncertainties and there is no assurance that these statements and projections will be met. Factors that could affect the Company's business include, but are not limited to: the risks associated with drilling of oil and natural gas wells; the Company's ability to find, acquire, market, develop, and produce new reserves; the risk of drilling dry holes; oil and natural gas price volatility; derivative transactions (including the costs associated therewith and the abilities of counterparties to perform thereunder); uncertainties in the estimation of proved, probable, and possible reserves and in the projection of future rates of production and reserve growth; inaccuracies in the Company's assumptions regarding items of income and expense and the level of capital expenditures; uncertainties in the timing of exploitation expenditures; operating hazards attendant to the oil and natural gas business; drilling and completion losses that are generally not recoverable from third parties or insurance; potential mechanical failure or underperformance of significant wells; availability and limitations of capacity in midstream marketing facilities, including processing plant and pipeline construction difficulties and operational upsets; climatic conditions; availability and cost of material, supplies, equipment and services; the risks associated with operating in a limited number of geographic areas; actions or inactions of third-party operators of the Company's properties; the Company's ability to retain skilled personnel; diversion of management's attention from existing operations while pursuing acquisitions or dispositions; availability of capital; the strength and financial resources of the Company's competitors; regulatory developments; environmental risks; uncertainties in the capital markets; general economic and business conditions (including the effects of the worldwide economic recession); industry trends; and other factors detailed in the Company's most recent Form 10-K, Form 10-Q and other filings with the Securities and Exchange Commission. If one or more of these risks or uncertainties materialize (or the consequences of such a development changes), or should underlying assumptions prove incorrect, actual outcomes may vary materially from those forecasted or expected. The Company undertakes no obligation to publicly update or revise any forward-looking statements except as required by law. Forward-Looking Statements and Terminology Used 2 For filings reporting year-end 2011 reserves, the SEC permits the optional disclosure of probable and possible reserves.The Company has elected not to report probable and possible reserves in its filings with the SEC.We use the term “net risked resources” to describe the Company’s internal estimates of volumes of natural gas and oil that are not classified as proved reserves but are potentially recoverable through exploratory drilling or additional drilling or recovery techniques.Estimates of unproved resources are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of actually being realized by the Company.Estimates of unproved resources may change significantly as development provides additional data, and actual quantities that are ultimately recovered may differ substantially from prior estimates. We use the term “BFIT NPV10” to describe the Company’s estimate of before income tax net present value discounted at 10 percent resulting from project economic evaluation.The net present value of a project is calculated by summing future cash flows generated by a project, both inflows and outflows, and discounting those cash flows to arrive at a present value. Inflows primarily include revenues generated from estimated production and commodity prices at the time of the analysis. Outflows include drilling and completion capital and operating expenses. Net present value is used to analyze the profitability of a project. Estimates of net present value may change significantly as additional data becomes available, and with adjustments in prior estimates of actual quantities of production and recoverable reserves, commodity prices, capital expenditures, and/or operating expenses. Forward-Looking Statements and Terminology Used (cont.) 3 •2012 Plans •Quality Asset Base •Business Plan Execution •Growth Catalysts •Financial Strength Agenda 4 •$640 million of capital; more than 90 percent allocated to Eagle Ford •Four to five-rig program in Eagle Ford Area; 60 completions per year •Continued liquids-rich development •Additional focus on Briscoe Ranch and Karnes Trough area •Completion of seven-well horizontal drilling program in Southern Alberta Basin •Test new stimulation methodology •Maintain and high-grade acreage position •Base capital program funded from internally-generated cash flow supplemented by borrowings under current credit facility and divestitures •Eagle Ford program self-funding by year-end •Complete Lobo and Olmos divestiture •Debt-to-Capitalization ratio approximately 30% •Approximately 40% production growth over 2011 2012 Plans 5 Includes capitalized interest and other corporate costs. Excludes New Ventures and A&D. 2012E 2012E Capital Expenditures Total:$640MM Total:$480MM 6 Quarterly Production Performance % Liquids:14192429334651495758 7 QUALITY ASSET BASE 8 Alberta Basin 300,000 net acres 6 BBOE hydrocarbon resource in place 1500 potential locations Exploration underway 11 delineation wells completed 4 horizontal wells drilled Horizontal completions underway Eagle Ford Liquids 50,000 net acres 20 TCFE hydrocarbon resource in place 628 potential remaining locations 61 horizontal wells completed* 28.8 Mboe/d net* Eagle Ford Dry Gas 15,000 net acres 5 TCFE hydrocarbon resource in place 171 potential locations 4 horizontal wells completed* 0.4 Mboe/d net* South Texas (Non-Eagle Ford) 60,000 net acres Numerous stacked reservoirs 3.3 Mboe/d net* * End of 4Q 2011 Asset Base High-Graded On February 15, 2012, Rosetta entered into purchase and sale agreement for its Lobo assets and a portion of its Olmos assets in S. Texas 9 BUSINESS PLAN EXECUTION 10 Proved Reserves - Doubled Since YE 2010 58 MMboe 80 MMboe 161 MMboe 11 Original 65-Acre Test Areas 1700 feet +/- 1700 feet +/- 1700 feet 850 feet 425 feet ORIGINAL CASE Area 195 acres OHIP 15.5 MMboe 98-acre well spacing Well EUR 1.7 MMboe Total 195 acre EUR 3.4 MMboe RF 22% 565 feet 283 feet BEST CASE Area 195 acres OHIP 15.5 MMboe 65-acre well spacing Assumed 100% incremental reserves Total 195 acre EUR 5.0 MMboe Well EUR 1.7 MMboe RF 32% 565 feet 283 feet WORST CASE Area 195 acres OHIP 15.5 MMboe 65-acre well spacing Assumed 100% acceleration of reserves Total 195 acre EUR 3.4 MMboe Well EUR 1.1 MMboe RF 22% Gates Ranch - Well Spacing Illustration 13 Composite Type Curve - 1.7 MMBOE South Type Curve - 1.9 MMBOE North Type Curve - 1.4 MMBOE Gates Ranch Well Performance - North and South Areas 14 6 Gates Ranch North wells spaced 425 to 565 feet apart (50 to 65 acres per well). 21 Gates Ranch North wells spaced roughly 850 feet apart (100 acres per well). Note:In order to compare like well performance, the well population chosen was all of our down-spaced wells with production history and all of the non down-spaced wells offsetting them on the same row where similar depths and liquids ratios exist. Eagle Ford Well Performance Gates Ranch down-spaced well performance plotted against offsetting non down-spaced wells Gates Ranch Differential Well Performance Wet Gas/Condensate Window ROSETTA RESOURCES Eagle Ford Production 16 ¹Net equivalent oil production (Mboe/d) equals gross wet wellhead gas (MMcf/d) adjusted for shrinkage, NGL yield, condensate yield, and average royalty at a 6 Mcf/Bbl conversion ratio Eagle Ford - Firm Gas Transportation Capacity Gross Wet Takeaway MMcf/d Net Production Mboe/d 17 Ratio Net Mboe/d1 to Gross Wet Gas MMcf/d 0.30 (Illustrative Weighted Average) Gates Ranch 0.225 ratio (assume 80%) Briscoe Ranch 0.30 ratio (assume 10%) Karnes Trough 0.92 ratio (assume 10%) Eagle Ford - Oil Marketing Gates Ranch / Dimmit County Properties •Plains Crude Gathering (formerly Velocity) - Gathering capacity of 25,000 Bbls/d to Gardendale Hub with up to 60,000 Bbls storage •Long Term Crude Purchase Agreements •5,000 Bbls/d @ Gardendale, Pipeline Mid-2012 •Pricing based on Louisiana Light Sweet price less transportation •Crude Oil Pricing Mix expected for 2012 •Gates Ranch, Briscoe Ranch and Central Dimmit County Properties •5,000Bbls/dpricedbased on Louisiana Light Sweet (LLS) price less gravity and transportation adjustments starting in mid-2012 •All other Condensate prices based on West Texas Intermediate (WTI) less gravity and transportation adjustments Karnes Trough Properties •WTI-based price (currently with premium), currently no gravity or transportation adjustment •Trucking readily available 18 GROWTH CATALYSTS 19 Area Window Net Acreage Gates Ranch Liquids Non-Gates Ranch Liquids Encinal Area Dry Gas TOTAL Other Eagle Ford Areas 20 Discovery Well Test •Southern Dimmit County Area •3,545 net acres •47 well locations remaining •Initial Rate •850 bpd Oil •490 bpd NGL’s •3,900 mcfpd •1,990 BOEPD 21 Eagle Ford Well Performance Briscoe Ranch well performance with Gates Ranch well performance and Gates Ranch average Type Curves Composite Type Curve P90 (1.2 MMBOE)Composite Type Curve P50 (1.7 MMBOE) 22 Discovery Well Test •Southern Gonzales County Area •1,900 net acres •21 well locations remaining •Initial Rate •2,450 bpd Oil •250 bpd NGL’s •2,000 mcfpd • 3,033 BOEPD Delineation Well Test •1,109 bpd Oil •153 bpd NGL’s •1,200 mcfpd • 1,463 BOEPD Karnes Trough Area 2 rig activity ongoing and activity planned through 2013 23 Eagle Ford Inventory +/- 800 net wells remaining * Denotes roughly 10,000 net acres in the liquids window of the play in Webb, LaSalle, and Gonzales counties. 24 Delineation wells Remaining Horizontal Wells Southern Alberta Basin 3 of 7 horizontal wells tested with 4 more scheduled in 2nd quarter Tribal Riverbend 07-04H qDrilled +/- 3,500’ lateral length qMiddle Bakken interval qTested 154 BOEPD Fee Simonson 34-01H qDrilled +/- 3,700’ lateral length qMiddle Bakken interval qTested 104 BOEPD Tribal Riverbend 12-13H qDrilled +/- 3,500’ lateral length qMiddle Bakken interval qTested 403 BOEPD 25 •Confirmed significant resource in place, 6 billion BOE •Advanced the well science work needed to “crack code” of complex play •Identified fracture azimuth and orientation •Achieved good vertical growth in initial stimulations •Identified fracture stimulation design improvements to utilize in three of four remaining horizontal well completions •Improve isolation for more effective stimulations (cement liner and perf & plug) •Targeted assumptions for well commerciality •IP 250 Boe/d, EUR 185 MBOE, 160-acre spacing, $4 million well costs •21% ROR at $85 per barrel WTI Next Steps •Complete seven-well horizontal drilling program •Maintain and high-grade acreage position •Engage industry service providers to identify opportunities to expand infrastructure and reduce costs in the basin •Monitor long-term production performance to confirm model Southern Alberta Basin Key Learnings 26 FINANCIAL STRENGTH 27 2012 Full Year (Guidance Range) Direct Lease Operating Expense - Workover Expenses - Insurance - Ad valorem Tax - Treating and Transportation - Production Taxes - DD&A - G&A, excluding stock-based compensation - Interest Expense - Expense Guidance 28 Commodity Hedges 20 29 Debt and Liquidity Note: As of February 24, 2012, total debt is $300 million and total liquidity is approximately $300 million. 30 •Adequate liquidity available to fund 2012 $640 million capital program •Strong cash flow in 2012 •$295 million of $325 million borrowing base available at year-end 2011 •Potential to raise borrowing base based on performance •Recently announced Lobo and Olmos divestiture ($95 million purchase price) •In low price environment, $250 million capital spend will maintain 2012 production level flat versus 2011 exit rate Liquidity 31 (MM) 4Q 2011 4Q 2010 Short-Term Debt $ 20 $0 Long-Term Debt Total Stockholder’s Equity TOTAL Capitalization - Debt 28% 40% - Capital 72% 60% TOTAL 100% 100% Capital Structure 32 •Asset Base High-Graded •Divestiture program complete •South Texas focus •Alberta Basin option •Strong Eagle Ford project inventory •Executing Business Plan •Proved reserves doubled since 12/31/10 •Gates Ranch recoveries increased •Increased firm take-away capacity •Strong 2012 growth and exit rates projected •Testing Growth Catalysts •Increased Gates Ranch well density •Three discoveries in other Eagle Ford areas •Complete and evaluate Alberta Basin horizontal program •Financial Strength •Active hedging program •Approximately $300MM in liquidity as of February 2012 Summary 33 REDEFINED BUILDING VALUE IN UNCONVENTIONAL RESOURCES
